 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan to discharge a member of the bargaining unit.Accordingly, it held the dis-charge in abeyance pending the advice of counsel.It is apparent from the record as a whole that while Cycowicz was technicallycompetent, his traits of personality militated against his productivity as an engineerand exasperated management, as illustrated by the testimony of Albert Sanders,previously set forth.Cycowicz exhibitedsome ofthese traits while on the witnessstand.He was in turn unresponsive and eager,argumentative and opinionated. Ifound him engaging and intelligent and at no point untruthful or hostile.But thecategorical was beyond him, and what he had to say was lost in the saying of it.I have no doubt that as a technical project engineer Respondent found him frus-trating and that his personality traits, though subjective, were real and resulted ina substantial falling off in his productivity.I conclude and find that Respondent discharged Cycowicz for legitimate businessreasons and not because of his union membership and activity.B. Alleged acts of interference, restraint, and coercionSeveral witnesses called by the General Counsel testified that during the weekprior to February 9 and after Respondent's receipt of a copy of the Union's repre-sentation petition filed on February 2, Albert Sanders discussed with them theUnion'sappearance in the plant and during the conversation stated that he hadjust hired a labor attorney at an expense of $1,000 and that this would have tocome "off the top" of Respondent's profit-sharing plan. Sanders admitted the sub-stance of this attributed remark which he testified, and which I find, was in accordwith the facts.Respondent's profit-sharing plan is set up in such a way that allprofits over $20,000 go into the plan. Its operation was a subject for discussion and,on occasion, for criticism among the employees.Sanders' explanation for hisremark is that he thought dissatisfaction with the plan might have been the reasonfor bringing in the Union and he wished to point out that the money in the plan hadbeen diminished by $1,000 because of its advent.In the circumstances I do not findSanders' statement to constitute a threat of reprisal,or to be interference,restraint,or coercion within the meaning of Section 8(a) (1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent occur in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Architectural & Engineering Guild, Local 66, American Federation of Tech-nical Engineers,AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act.3.Respondent, in discharging Izchak Cycowicz on February 9, 1962, did notengage in unfair labor practices as alleged in the complaint within the-meaning ofSection 8(a)(3) and(1) of the Act.4.Respondent did not violate Section 8 (a) (1) of the Act by threatening to reducepayments to employees from its profit-sharing plan if they designated the Union astheir bargaining representative.5.Contrary to the allegations of the complaint, Respondent did not commitunfair labor practices by interrogation of employees concerning their union mem-bership or activity.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the complaint herein be dismissed.J.R. SimplotCompanyandAmerican Federation of GrainMillers,AFL-CIO.CaseNo. 19-CA-2374.August 77, 1962DECISION AND ORDERUpon charges duly filed by the American Federation of GrainMillers,AFL-CIO, herein called the Grain Millers, the General138 NLRB No. 20. J. R. SIMPLOT COMPANY173Counsel of the National Labor Relations Board, by the RegionalDirector for the Nineteenth Region, issued a complaint dated Febru-ary 26, 1962, against J. R. Simplot Company, herein called the Re-spondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8(a) (1) and (5) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge, complaint, and no-tice of hearing before a TrialExaminerwere duly served upon theRespondent and the Charging Party.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].With respect to the unfair labor practices, the complaintalleges,in substance,that the Grain Millers was and is the exclusive repre-sentative of all production and maintenance employees in the Re-spondent'sHeyburn, Idaho, starch plant in an appropriate unit certi-fied by the Board on October 27, 1961, and at all times thereafter, theRespondentunlawfully refused to bargain collectively with the GrainMillers.The Respondent's answer,datedMarch 20, 1962,admits certainjurisdictionaland factual allegations of the complaint, but denies thecommissionof anyunfairlabor practices.On April 9, 1962, all parties to this proceedingentered into a, stipu-lation andjointly movedto transferthisproceedingdirectly to theBoard for findings of fact, conclusionsof law,and Decision andOrder.The motion states that the parties have waived their rightsto a hearingbeforea Trial Examiner, the making of findings of factand conclusionsof law by a TrialExaminer,and the issuance of anIntermediateReport and Recommended Order.Themotion alsoprovides that the parties' stipulationand certainspecifieddocumentsconstitutethe entire record in the case.On May 1, 1962, the Board granted theparties'motion to transferthe case to the Board.Briefs were thereafter filed by the GeneralCounseland the Respondent.Upon the basis of the parties'stipula-tion, the briefs, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Nevada corporation with its principal office andplace of business at Boise, Idaho, is engaged in a variety of enter-prises in Idaho, including food processing, fertilizer manufacturing,mining, lumbering, and farming.During its last fiscal year prior tothe instant proceeding, the Respondent, in the course and conduct of 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsmanufacturing and business operations in Idaho, produced com-modities for sale valued in excess of $50,000, which it delivered to cus-tomers outside Idaho, and during the same period, Respondent alsopurchased goods and materials valued in excess of $50,000 from sourcesoutside Idaho, for use at its plants in Idaho.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDAmerican Federation of Grain Millers, AFL-CIO,is a labor or-ganization as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESPursuant to an Amended Decision and Direction of Elections datedMarch 9,1961,1 an election by secret ballot was conducted on March 22,1961, under the direction and supervision of the Regional Directorfor the Nineteenth Region, in two separate voting groups.a Follow-ing the election, the Regional Director served upon the parties a tallyof ballots which showed that, in voting group A, of approximately Weligible voters, 10 cast valid ballots, of which 3 were for the GrainMillers,none werefor the Teamsters Food Processing Employees'Union, Local No. 897, herein called the Teamsters, and 7were againstboth labor organizations.A similar tally of ballots for group Bshowed that of approximately 629 eligible voters, 574 cast valid bal-lots, of which 216 were for the Grain Millers, 20 were for the Team-sters, 336 were cast against both labor organizations, and 2 ballotswere challenged.3Thereafter, on or about March 28, 1961, the GrainMillers filedtimely objections to conduct which it asserted affected the results ofthe election.In substance, the Grain Millers objected that prior tothe conduct of the election, the Respondent interfered with its em-ployees by (1) granting wage increases; 4 (2) promising the employees1130 NLRB1283.The original Decision and Direction of Elections,130 NLRB 272,had been issued by the Board on February 15, 1961On or about February24, 1961, theGrain Millers filed a motion for reconsiderationof that Decisionand Direction of ElectionsIn the Amended Decision and Direction of Elections the Board modified its original unitdeterminations.See 130 NLRB 1283, 1284.2 Group A-all production and maintenance employees in the Employer's starch plant,Heyburn, Idaho, excludingthe employeesin group B.Group B-all production and maintenance employeesin the Employer'sprocessing plantand packing and sorting sheds, Heyburn,Idaho,including truckdrivers,and the laboratoryand technicalemployeesin the starch plant, excluding all employeesin group A.Excluded from eachvoting group wereconstruction carpenters and millwrights,guards,and supervisors as definedin the Act.The final determinationsof appropriateunit or units was left open,pending the resultsof the elections.See 130 NLRB1283, 1284.3 Although the stipulationherein setsforth thenumber of challenged ballots as"three,"an examinationof the tallyof ballots itself shows "two.",'On April20, 1961, the Grain Millers filed Section 8(a) (1) and(2) charges againstthe Respondent,predicating the alleged violations on the wage increase and the establish-ment of the so-calledworkmen'sCommittee.Complaint issued and a hearing was held J. It. SIMPLOT COMPANY175that they would get anything that the Union got the employees at.the other unionized plants of the company; (3) holding captiveaudience meetings on the day prior to the election; and (4) putting,on "a terrific antiunion campaign for several days just prior to theelection, with promises of things that they would do for them if theyvoted `no union."'For these reasons the Grain Millers asked thatthe election be set aside.On June 7, 1961, the Regional Director filed his report on objectionsin which he concluded that objection 1 (wage increase) and objections2 and 4 (antiunion campaign) be sustained and the election be setaside and a new election be ordered. In his report, the Regional Di-rector concluded,inter alia,that the Respondent's campaign, con-sidered together with a wage increase on February 20, 1961, conveyedto the employees the assurance that they would attain all the benefitsof union membership without the cost of such membership.Accord-ingly, the Regional Director concluded that the Respondent "gen-erated an atmosphere which was calculated to, and did, interferewith the elections by destroying the laboratory conditions requisitethereto."'On or about June 16, 1961, the Respondent filed its excep-tions to report on objections to election in which it took the positionthat its wage increase was granted in order "to maintain, if possible,a standard wage rate in all [its] plants" and that the Regional Direc-tor's conclusions as to the facts surrounding the conduct of the elec-tion "are inferential by their own admission, and the statementstherein contain so much sham, irrelevant, and redundant matter thatthey should be disregarded in their entirety by the Board."On August 16, 1961, the Board issued its Supplemental Decision,Order, and Direction of Second Election 5 in which it adopted theRegional Director's conclusions that the conduct with respect to ob-jections 1 and 2 "constituted promises of and granting of benefitswhich were calculated to interfere with the election and formed abasis for setting it aside."The Board expressly did not pass uponobjection 4 and the question whether the Respondent's conduct con-sidered as a whole created an atmosphere rendering the expression offree choice impossible.Accordingly, the Board ordered that the elec-tion be set aside and directed that a new election be held.On Au-gust 31, 1961, upon motion of the Respondent predicted upon lack ofa representative complement of employees, the Board issued an OrderAmending Direction of Second Election in which it directed that thesecondelection be conducted within 75 days instead of 30 days.before a Trial Examiner who concluded that the Respondent violated Section 8(a) (1)and (2)by dominating and assisting the formation and functioning of the workmen'sCommittee,but did not violate Section 8(a) (1) by the wage increase.No exceptionswere filed by either the Respondent or the General Counsel to the Intermediate Report,and the Order recommended by the Trial Examiner became final under Section 10(c) ofthe Act without any Board consideration of the merits.5Not reported in printed volumes of Board decisions. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 19, 1961, the second election was held.The tally ofballots showed that, in voting group A, of approximately 19 eligiblevoters, 17 cast valid ballots, of which 9 were for the Grain Millers,3 were for the Teamsters, and 5 were against both labor organizations.In voting group B, of approximately 546 eligible voters, 472 cast validballots, of which 175 were for the Grain Millers, 21 were for theTeamsters, 272 were against both labor organizations, and 4 ballotswere challenged.No objections to this election were filed.On Oc-tober 27, 1961, the Regional Director issued a certificationof repre-sentative for voting group A and a certification of resultsof electionfor voting group B.On December 26, 1961, the Grain Millers requested that the Re-spondent meet with it for the purpose of negotiatingan agreementcovering the employees in the certified unit.On January 4, 1962,and at all times thereafter, the Respondent refused to meet and bar-gain with the Grain Millers.The Respondent justifies its refusal torecognize and bargain with the Grain Millers upon the ground thatthe Board arbitrarily and capriciously set aside the first election with-out first ordering a hearing on the Regional Director's report on ob-jections and the Respondent's exceptions to report on objections toelection.Accordingly, the Respondent argues that the second elec-tion, held within 12 months of a valid election, was invalid, that thecertification is therefore of no force and effect, and the Respondent,consequently, has not violated Section 8(a) (1) and (5) of the Actby refusing to recognize and bargain with the union certified by theresults of the second election.The Board has rejected the contention that a Respondent is entitled,as a matter of right, to a hearing on objections to an election,'or, asherein advanced, to exceptions to a Regional Director's report onobjections.The Board's Rules and Regulations provide for the hold-ing of a hearing when it appears to the Board that exceptions to thereport on objections raise substantial and material factual issues;' theparty excepting to the "Report on Objections" must supply specificevidence whichprima faciewould warrant the Board rejecting theReport.'The Respondent herein, in its "Exceptions to the Report onObjections," made no showing that the facts surrounding the conductof the election, which included more than just the wage increase, weredifferent from those found by the Regional Director. In view ofthese facts, the Board properly found that the conduct "constitutedpromises of and granting of benefits which were calculated to inter-fere with the election and formed a basis for setting it aside."60 K Van and Storage, Inc.,127 NLRB 1537,1539, enfd.297 F 2d 74(C.A 5). Seealso Administrative ProceduresAct, 60 Stat.237, 243 ; 5 U S.C. 1001 atseq.NLRB Rulesand Regulations 102.69(d).0 K Vanand Storage,127 NLRB 1537, 1539. J. R. SIMPLOT COMPANY177We do not quarrel with the proposition that an unfair labor prac-tice charge and complaint, alleging this same conduct as violative ofSection 8 (a) (1), would have followed different procedures, and thatthe Respondent would have been entitled to a hearing as a matter ofright.However, we have in no way adjudicated that the Respondenthas committed an unfair labor practice by setting aside the electionon grounds which could, in an adjudicative proceeding, be a basis foran unfair labor practice finding.'Inasmuch as the Respondent is relying upon substantive matterswhich the Board has considered and rejected in the prior proceedingsas the justification for refusing to,bargain with the Grain Millers asthe representative of certain of its employees in an appropriate unit,we find that the Respondent, by these actions, has committed unfairlabor practices within the meaning of Section 8 (a) (5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, oc-curring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) and (5) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively with the Grain Millers as the exclusive representa-tive of all employees in the appropriate unit, and if an understandingis reached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.American Federation of Grain Millers, AFL-CIO, is a labororganization as defined in Section 2(5) of the Act.2.All production and maintenance employees in the Respondent'sHeyburn, Idaho, starch plant, excluding laboratory and technical em-ployees, construction carpenters, carpenters and millwrights, guards,and supervisors as defined in the Act, constitute a unit appropriate for'The Respondent makes note of the fact that a Trial Examiner has found that thegranting of the wage increase herein did not violate Section 8(a) (1) by interfering withaSection 7 right.Assumingargaendothat the Trial Examiner considered the wage in-crease against the entire background of the conduct covered by objection No 2, the Boardis in no way bound by that finding which was never appealed.'Moreover,as set forthsupra,the Respondent had the opportunity, in its exceptions to the report on objectionsto election to establisha primafacie case in accordance with the Board's published Rulesand Regulations,which it did not do 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining within the meaning of Section9(b) of the Act.3.The above-named labor organization was on October 27, 1961,and at all times thereafter, the exclusive representative of all em-ployees in the aforesaid appropriate unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing, on and since January 4,1962, to bargain collectivelyin good faith with the above-named labor organization as the exclu-sive representative of its employees in the aforesaid appropriate unit,the Respondent engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, J. R. Simplot, Heyburn,Idaho, its officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andother terms and conditions of employment, with American Federationof Grain Millers, AFL-CIO, as the exclusive representative of all itsemployees in the following appropriate unit: all production and main-tenance employees in its Heyburn, Idaho, starch plant, excluding lab-oratory and technical employees, construction carpenters, carpentersand millrights, guards, and supervisors as defined in the Act.(b) In any like or related manner, interfering with the efforts ofAmerican Federation of Grain Millers, AFL-CIO, to bargain col-lectively.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of all employees in theappropriate unit, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its starch plant, Heyburn, Idaho, copies of the noticehereto attached marked "Appendix A." 10 Copies of said notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof,in con-10 In the eventthat thisOrder is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." J. R. SIMPLOT COMPANY179spicuous places including all places where notices to employees arecustomarily posted, and maintained by it for at least 60 consecutivedays thereafter.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:IVE WILL, upon request,bargainwith AmericanFederation ofGrain Millers,AFL-CIO,as the exclusive representative of all theemployees in the bargainingunit described belowwith respectto rates of pay, wages,hours of employment,and other condi-tions of employment,and if an understanding is reached, em-body such understanding in a signedagreement.tiVE WILL NOT in any like or related manner interferewith theefforts of American Federation of Grain Millers,AFL-CIO, tobargain collectively.The bargaining unit is :All production and maintenance employees of the Eu1-ployer in its Heyburn, Idaho, starch plant, excluding lab-oratory and technical employees,construction carpenters,carpenters and millwrights,guards, and supervisors as de-fined in the Act.J.R. SIMPLOT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle 4, Washington,Telephone Number, Mutual 2-3300, Extension 553, if they have anyquestion concerning this notice or compliance with its provisions.c62353-63-vol 138-13